Citation Nr: 1233638	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-10 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin condition of the lower legs, claimed as a fungal infection and tinea cruris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claim is warranted.

The Veteran claims that he has a fungal infection, which he has described as tinea cruris, on his lower extremities which he first contracted while serving at Camp Page, Korea, in 1964.  The Veteran's service treatment records include one entry noting "jock itch," mixed tinea and monilial infection, and tinea cruris and moniliasis in November 1966 and one entry noting monilia of scrotum in February 1967, both while stationed in San Francisco, California.  The Veteran's records indicate that he was treated for a knee disability at the 67th Evacuation Hospital in Vietnam in February 1967, but this record includes no mention of his leg having any sign of a skin condition.  On a November 1967 Report of Medical History, the Veteran responded affirmatively to having had skin disease.  The physician's summary in response stated, "Had tinea crucis in RVN."  The accompanying physical examination noted the Veteran's skin was normal.  None of the Veteran's service treatment records mention a skin rash on the lower legs at any time during his service.

An August 1969 VA general medical examination noted no complaints of any skin condition, and examination of the skin was listed as normal. 

The Veteran was provided with a VA examination in October 2008.  The examiner noted a dermatology consult was necessary for pruritic purple flat plaques on the lower leg.  A subsequent October 2008 dermatology consult noted differential diagnoses including possible lichen planus, lichen simplex chronicus (LSC), nummular dermatitis, or psoriasis.  A punch biopsy was done, which noted mild hyperkeratosis, focal dermal edema and fibrosis with superficial dermal chronic inflammation, capillary proliferation, pigment incontinence and hemosiderin deposition.  It was noted that although not typical, these features may indicate a diagnosis of lichen planus (as clinically suspected) and that the proliferation of blood vessels and hemosiderin deposition may also suggest stasis dermatitis or acro-angio dermatitis.  Following these results, the VA examiner diagnosed lichen planus.

In December 2009 a note provided by a dermatology resident diagnosed the Veteran with nummular dermatitis.  The Veteran was given an additional VA examination in February 2010 by a nurse practitioner, co-signed by a staff physician, diagnosing him with lichen planus.

Although none of the VA examiners were of the opinion that the Veteran had a current diagnosis of tinea cruris, the Veteran asserts that the symptoms he has now are identical to those he first experienced in Korea, and that while in the service his condition must have been either misdiagnosed or not notated in his service treatment records.  The Veteran contends that while the lesions on his legs come and go, he has continuously had similar symptoms from the time of his service up to the present.  

However, the Board does not find such assertions are consistent with the evidence of record.  The Veteran's service treatment records only mention a rash in his groin area, noted as "jock itch," tinea cruris or monilia of scrotum.  There is no mention of any skin complaints involving his legs.  While he contends that his lower leg skin disorder was not notated in his service treatment records, he did have an opportunity to mention it on his Report of Medical History.  However, when asked about his positive response to having had a skin disease, the Veteran mentioned tinea cruris, not a skin rash of his legs.  Moreover, he received treatment for his knee disability during the year prior to discharge, including surgery, but there was no mention of any skin condition of the leg.  Additionally, his separation examination in November 1967 revealed normal skin, as did a VA examination in August 1969.  The Veteran did not mention any skin disorder on his original application for VA benefits in June 1969.  Finally, VA treatment records dated from 2007 to June 2008 make no mention of any skin condition.  Thus, while the Veteran was treated in service for a groin rash diagnosed as tinea cruris and monilia, his contention of having lesions and sores on his lower legs in service and continuing since is not supported by the other evidence of record.  Hence, such contention is not reliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Nevertheless, the Veteran has raised the question that perhaps he was misdiagnosed with tinea cruris and monilia, when he actually suffered from his currently diagnosed skin disorder during service.  None of the medical opinions of record adequately address this question.  Accordingly, the Board finds that the Veteran claims file should be forwarded to a dermatologist to obtain an opinion as to the relationship, if any, between the Veteran's current skin disability and service.  If the dermatologist determines that a new examination is necessary to respond to the inquiry, one should be scheduled. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his skin condition.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, relevant VA treatment records from the Kansas City VAMC dating since December 2009 should be obtained.  If any requested records cannot be obtained, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, provide the Veteran's claims file to a VA dermatologist for review and to obtain an opinion concerning the relationship between the Veteran's 
current skin disorder(s) and service.  If the dermatologist determines that a current examination is necessary to adequately respond to the questions presented, one should be scheduled. 

Following review of the claims file, the dermatologist should explain whether any current skin disorders of the legs (recent diagnoses include lichen planus and nummular dermatitis) cause findings and symptoms that could have been misdiagnosed as tinea or monilia in service.  

The dermatologist should then opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that any current skin condition of the legs is a maturation of the groin rash treated in service, or otherwise related to the Veteran's service. 

The dermatologist should explain the medical reasoning for the conclusions reached. 

3.  Following the completion of the above, the RO/AMC should review the evidence, and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


